United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 2, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 06-60325
                          Summary Calendar


JIAHUA   HUANG; HUAN HUANG,

                                      Petitioners,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 512 845
                         BIA No. A79 512 844
                        --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Jiahua Huang and his son, Huan Huang, petition for review of

the Board of Immigration Appeals’ dismissal of their appeal of

the Immigration Judge’s order pretermitting their applications

for adjustment of status.     The Huangs argue that their motion to

reopen proceedings vacated the prior order that they voluntarily

depart by a certain date.     This argument lacks merit.    Banda-

Ortiz v. Gonzales, 445 F.3d 387 (5th Cir. 2006), cert. denied,

127 S. Ct. 1874 (2007).   The Huangs argue that the BIA’s order


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-60325
                               -2-

reopening proceedings was an implicit holding that they were

statutorily eligible for adjustment of status and that this

comprises the “law of the case.”   This argument is without merit.

The referenced order expressly afforded both parties the

opportunity to present evidence regarding the Huangs’ statutory

and discretionary eligibility for adjustment of status.    There

was no finding, implicit or otherwise, that the Huangs were

statutorily eligible for adjustment of status.

     PETITION DENIED.